Citation Nr: 0712060	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran filed a timely request for waiver of 
recovery of an overpayment of disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION


The veteran had active service from July to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Committee on Waivers and 
Compromises (COWC) at the Department of Veterans Affairs (VA) 
Debt Management Center (DMC) in Fort Snelling, Minnesota, 
which determined the veteran did not file a 
timely waiver request application in response to notification 
that he had received an overpayment of VA disability 
compensation.  The original amount of his debt was listed as 
$14,849.46, whereas his total indebtedness was slightly less 
- $13, 912.46.

Before deciding this appeal, the Board is remanding this case 
for further development.  VA will notify the veteran if 
further action is required.


REMAND

An August 2002 letter from the veteran's local Regional 
Office (RO) in 
Winston-Salem, NC, informed him that it had received notice 
from the Bureau of Prisons indicating he had been 
incarcerated for a felony since March 28, 2000 and, 
consequently, that a VA regulation required a reduction in 
his benefits payments effective the 61st day of his 
imprisonment.  See 38 C.F.R. § 3.665 (2006).  He was 
instructed to submit any information he wanted considered 
within 60 days of that letter, and the RO enclosed a VA Form 
21-4138 (Statement in Support of Claim) for him to use when 
responding.

The veteran returned a VA Form 21-4138 in September 2002, but 
it did not contest the intended reduction in his benefits 
payments resulting from his incarceration.  Instead, he asked 
that he be paid an amount sufficient to continue paying the 
premiums on a life insurance policy.


In an October 2002 reply, the RO informed the veteran that 
the action proposed in the August 2002 letter had been taken, 
that the reduction would result in an overpayment of benefits 
to him, and that he would be notified of the exact amount of 
the overpayment.  The October 2002 RO letter also informed 
him of his appellate rights and addressed his September 2002 
request by informing him that VA law limited the amount he 
could receive due to his incarceration.

In a letter dated November 16, 2002, the DMC in St. Paul, 
Minnesota, notified the veteran that he owed VA $14,849.46.  
The letter also informed him of his right to dispute this 
debt and, in two underlined sentences, specifically referred 
him to the back of the letter to see other rights.  The back 
of that letter informed him that he could apply for a waiver 
of the debt if he did so within 180 days of the date listed 
on the face of that letter (i.e., within 180 days of when the 
RO sent that letter).

In an April 2003 letter to the RO (as opposed to the DMC), 
the veteran specifically noted that he was responding to the 
RO's October 2002 letter.  He stated his understanding that 
his benefits would be reduced to the 10-percent rate due to 
his incarceration, but he asserted that he had not received 
any benefits since November 2002.  Then, in the next to last 
paragraph, he specifically acknowledged that he was aware 
there had been an overpayment, but that he hoped his payments 
would not be stopped completely.

Later, in an August 2003 letter to the RO, the veteran 
inquired about an appeal he purportedly had mailed to the 
"Hearing Board of Appeals" about three months earlier and 
asked the RO to "contact that office" on his behalf to 
explain his predicament, which was that he was a prisoner 
without any money to buy cigarettes and personal hygiene 
items.  In a September 2003 VA Form 21-4138, he specifically 
stated he wanted to appeal the decision to withhold his 
benefits.  A November 2003 RO letter told him his prior 
letters had been received, and that his August and September 
2003 letters had been forwarded to the DMC since that office 
was handling his request that the amount of overpayment 
recoupment be reduced, and that he should send all future 
correspondence concerning this to the DMC (the RO also 
provided the address for contacting the DMC).

The veteran's September 2003 letter was deemed by the DMC to 
be his application for a waiver of the overpayment.  An 
October 2003 DMC letter informed him that the COWC there had 
denied his application for a waiver because he had not timely 
applied - meaning within 180 days of receiving notification 
of the overpayment.  A more recent April 2004 DMC letter 
informed him that his waiver request was lost in transit, and 
that he needed to resubmit it, which he did in June 2004.  A 
July 2004 Memorandum of the Chairman of the COWC reflects 
that the October 2003 decision was "reconsidered" and 
affirmed, and that a statement of the case (SOC) would be 
sent in response to the veteran's June 2004 notice of 
disagreement (NOD).

The July 2004 SOC primarily lists the correspondence sent and 
received by the DMC, but not the RO's action on the veteran's 
April 2003 letter to the RO.  The RO received that letter on 
April 24, 2003.  There is a handwritten notation on the 
official file copy of that letter to the effect that it was 
forwarded to "Debt Management" on May 2, 2003.  The claims 
file does not contain the original of the veteran's April 
2003 letter.  As noted, the SOC lists that letter among his 
correspondence received by the RO, but it does not list the 
fact that the original was forwarded to the DMC or what the 
DMC's action related to it may have been.

Although the veteran's April 2003 letter appears to 
acknowledge receipt of the DMC notice of overpayment, he 
asserts in his June 2004 notice of disagreement and August 
2004 substantive appeal (VA Form 9) that he did not receive 
the DMC notice.  And as proof of this, he says that he 
responded to every letter but that one.  He has not at any 
time disputed the amount of the debt.

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides the procedure for waiver requests referred by 
the Veterans Benefits Administration DMC to the COWCs.  See 
OF BULLETIN 99.GC1.04 (May 14, 1999).  In any waiver decision 
involving a debt under DMC's jurisdiction, where timeliness 
of the waiver request is at issue, the DMC is to provide:  
(1) verification in the form of a signed, written 
certification from the DMC identifying the date of dispatch 
of the initial notice of indebtedness and right to request 
waiver; (2) a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) reflecting the 
date of dispatch of the DMC's initial notice to the debtor 
with a statement explaining the details of the screen and a 
copy of the type of form letter sent to the debtor; and (3) a 
copy of any correspondence received from the debtor 
in response to the initial notice of indebtedness and right 
to request waiver.  The RO's COWC is to make the written 
declaration, the CAROLS screen printout (with the statement 
of explanation), and the copy of the VA form letter sent to 
the debtor and the copy of the debtor's response a part of 
the permanent record.  See OF BULLETIN 99.GC1.04 (May 14, 
1999).

In this particular case at hand, however, it does not appear 
these requirements of BULLETIN 99.GC1.04 have been fulfilled.  
The October 2003 COWC decision referenced the DMC CAROLS 
screen, but a copy of the screen is not in the claims file.  
Nor is there any indication the DMC received the veteran's 
April 2003 letter the RO forwarded at the 150-day point of 
the waiver application window and the DMC's action on it.

To properly review the issue on appeal, the Board must have 
access to all of the documents utilized by the RO and COWC in 
rendering a decision on the denial of the veteran's waiver 
request as untimely.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should determine if the DMC has 
additional correspondence from the 
veteran, including the April 2003 letter 
forwarded by the RO and any DMC action on 
it and, in light of the October 2003 
decision having been issued, a more 
detailed explanation of the April 2004 DMC 
letter and the lost waiver request.

To the extent possible, the RO should 
obtain from the DMC:  (1) verification in 
the form of a signed, written 
certification from the DMC identifying the 
date of dispatch of the initial notice of 
indebtedness and right to request waiver, 
and when and where it was sent and whether 
it was returned as undeliverable; (2) a 
printout of the screen from the CAROLS 
that reflects the date of dispatch of the 
DMC's initial notice to the appellant with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the appellant; and (3) a 
copy of any correspondence received from 
the appellant in response to the initial 
notice of indebtedness and right to 
request waiver, including all records of 
telephone conversations with him. The RO 
should document its efforts to obtain 
these records.

2.  The COWC should then again review the 
evidence and determine whether the 
veteran's waiver request was timely 
submitted.  In particular, this 
determination should address whether his 
April 2003 letter (which the RO in North 
Carolina forwarded to the DMC in 
Minnesota) was sufficient to initiate a 
waiver request since, if it was, it was 
received within the allotted 180 days 
after receiving notification of the 
overpayment.  A formal, written record of 
the COWC's decision should be prepared and 
placed in the claims file.  If the COWC 
decision remains unfavorable to the 
veteran, he and his representative should 
be provided a supplemental SOC (SSOC) that 
sets forth and considers all of the 
applicable legal criteria pertinent to 
this appeal and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


